                      Case 19-15056     Doc 41      Filed 08/23/19      Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)

In re:                                          *

JEFFREY DOUGLAS RATHELL, SR.,                   *       Case No. 19-15056-TJC
                                                        Chapter 7
                Debtor.                         *

*      *    *    *    *    *   *    *    *   *    *    *   *
    TRUSTEE’S MOTION FOR APPROVAL OF COMPROMISE AND SETTLEMENT

         Monique D. Almy, Chapter 7 trustee (“Trustee”), on behalf of the bankruptcy estate of

Jeffrey Douglas Rathell, Sr. (“Debtor” or “Estate”), by undersigned proposed counsel, pursuant to

Rule 9019 of the Federal Rules of Bankruptcy Procedure, respectfully moves the Court for approval

of a compromise and settlement with the Debtor, and in support thereof 1 states:

         1.     On April 12, 2019 (“Petition Date”), the Debtor filed for relief under Chapter 7 of

the Bankruptcy Code. Thereafter, the Trustee was appointed as Chapter 7 trustee by the U.S.

Trustee for Region Four.

         2.     During her administering the Estate, the Trustee learned that the Debtor had sold

his one-half interest in a condominium in Ocean City, Maryland (“Property”) to his then-

girlfriend (they owned the Property jointly) for less than reasonably equivalent value during the

two-year period prior to the Petition Date (see Almy Decl. ¶ 4); 2 the Trustee intended to seek to

avoid the Transfer by initiating an adversary proceeding. (See id. ¶ 5). The Debtor disputes that

the Transfer is avoidable or was made for less than the reasonably equivalent value.




1
  Filed contemporaneously herewith in support is the Declaration of Monique Almy, Chapter 7 Trustee
(“Almy Decl.”).
2
 Although the girlfriend did pay off (through refinancing) the Debtor’s share of the outstanding mortgage
debt, no consideration was provided for the Debtor’s half-interest in the equity of the Property.


DCACTIVE-51143308.1
                      Case 19-15056     Doc 41      Filed 08/23/19      Page 2 of 7



        3.      In order to quantify the monetary value of the Transfer (e.g., the Debtor’s equity

portion in the sold Property), the Trustee obtained a market analysis of the Property at the time of

the sale in September 2017. The broker providing this analysis opined that the Property then had

a value at the low range of $235,000. From this, the Trustee applied a 10% reduction to capture

the fluctuating market over the 18 months since the sale, leaving a total value of the Property of

$211,500. To determine the equity in the Property, the Trustee then reduced the value by the

$157,717 mortgage debt outstanding at the time of sale, leaving total equity of approximately

$54,000. Thus, the Debtor’s one-half equity interest in the Property at the time of sale was

approximately $27,000. (See Almy Decl. ¶ 6).

        4.      As a result of arm’s length negotiations, the Trustee and Debtor have agreed to

resolve the Estate’s avoidance claim relating to the Transfer, pursuant to the terms of a proposed

settlement agreement. (See id. ¶ 7).

        5.      The Trustee has concluded that the proposed settlement is in the best interests of

the Estate, considering, among other things, the cost, delay and uncertainty associated with

litigation. (See id. ¶ 8).

        6.      With this Motion, the Trustee seeks approval of the proposed settlement

agreement by and between the Trustee, solely in her capacity as Trustee of the Estate, and the

Debtor (collectively, “Settling Parties”), a copy of which is attached hereto as Exhibit A

(“Settlement Agreement”). The main elements of the proposed compromise and settlement

include: 3


3
  To the extent there is any inconsistency between the description in this Motion of the main elements of
the Settlement Agreement and the actual terms and provisions of the Settlement Agreement, the terms and
provisions of the Settlement Agreement shall control. There are other terms and provisions in the
Settlement Agreement in addition to those described in paragraph 6 of this Motion. Capitalized terms
used, but not defined in this Motion, shall have the meanings ascribed to them in the Settlement
Agreement.

                                                   2
DCACTIVE-51143308.1
                      Case 19-15056    Doc 41     Filed 08/23/19      Page 3 of 7



                Settlement of Claim: The Trustee has an avoidance claim against the
                Debtor stemming from the Debtor’s transfer of his half-interest in the
                equity of the Property for what the Trustee believes was less than
                reasonably equivalent value during the two-year period prior to the
                Petition Date (“Settled Claim”). The Settling Parties agree to settle any
                and all claims, demands, obligations, actions, and causes of action at
                law or in equity that the Trustee, solely in her capacity as Trustee of the
                Estate, asserted or could have asserted under the Bankruptcy Code
                against the Debtor or any successor or assign, arising out of the Settled
                Claim in consideration of the payment by the Debtor of the sum of
                $27,000.00 (“Settlement Amount”). Prior to or upon execution of the
                Settlement Agreement by the Debtor, he shall pay the Settlement
                Amount to the Trustee to be held pending entry of a final, non-
                appealable order in this case approving the Settlement Agreement.

                Mutual Releases: Upon payment of the Settlement Amount, the
                approval of the Settlement Agreement by a final, non-appealable order
                in this case, and the execution of the Settlement Agreement by each of
                the Settling Parties, the Trustee, solely in her capacity as Trustee of the
                Estate, on the one hand, and the Debtor, on the other hand, each waives
                and releases the other side and their respective successors and assigns
                from any and all actions, rights, claims, demands, defenses, disputes,
                damages, counterclaims, cross-claims, obligations, liabilities and
                causes of action relating to the Settled Claim, except for any and all
                claims and causes of action to enforce the terms of the Settlement
                Agreement.

                Bankruptcy Jurisdiction: This Court shall retain exclusive jurisdiction
                to interpret and enforce the terms of the Settlement Agreement and
                resolve any related disputes.

        7.      The compromise and settlement of the Settled Claim will avoid any further cost or

uncertainty of litigation regarding the Settled Claim.

        8.      The Trustee believes that such compromise and settlement is in the best interests

of the Estate and the Debtor’s creditors.

        9.      Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure, a court may

approve a compromise or settlement after notice and a hearing.

        10.     In Protective Comm. For Indep. Stockholders of TMT Trailer Ferry, Inc. v.

Anderson, 390 U.S. 414, 424 (1968), the Supreme Court discussed the standards to be applied by


                                                  3
DCACTIVE-51143308.1
                      Case 19-15056      Doc 41     Filed 08/23/19     Page 4 of 7



a bankruptcy court in considering whether to approve a proposed settlement within the context of

a bankruptcy proceeding, instructing that the bankruptcy court should

                apprise [itself] of all facts necessary for an intelligent and objective
                opinion of the probabilities of ultimate success should the claim be
                litigated. Further, the judge should form an educated estimate of
                the complexity, expense, and likely duration of such litigation, the
                possible difficulties in collecting on any judgment which might be
                obtained, and all other factors relevant to a full and fair assessment
                of the wisdom of the proposed compromise.

        11.     In U.S. ex rel. Rahman v. Oncology Associates, P.C., 269 B.R. 139 (D. Md.

2001), the District Court refined this analysis by listing factors for the court to consider in

approving a compromise and settlement. These factors include:

                (a)      probability of success in litigation;

                (b)      difficulties, if any, to be encountered in the matter of
                         collection;

                (c)      complexity of the litigation involved (including the
                         expense, inconvenience and delay necessarily attending the
                         litigation); and

                (d)      paramount interest of the creditors and a proper deference
                         to their reasonable views.

Id. at 149.

        12.     The Rahman Court further explained that a court may approve settlement even

over objection unless the proposed settlement falls below the “lowest point in the range of

reasonableness.” Id. at 150; see also In re Bowman, 181 B.R. 836, 846 (Bankr. D. Md. 1995).

        13.     Ultimately, when considering the above factors and principles, “the essential

inquiry which this Court must make … is to determine whether the compromise reached by the

parties is ‘fair and equitable’ and in the best interests of the estate.” Rahman, 269 B.R. at 150;

see also In re Smith, 210 B.R. 689, 692 (Bankr. D. Md. 1997) (“[I]t is also the obligation of the



                                                    4
DCACTIVE-51143308.1
                      Case 19-15056    Doc 41      Filed 08/23/19     Page 5 of 7



bankruptcy court to review independently a proposed compromise to determine whether it is fair

and equitable and in the best interests of the bankruptcy estate.”). Thus, “[o]bjection [to a

proposed settlement] is not fatal to such a settlement if ‘[it] is found to be in the best interests of

the estate as a whole.’” St. Paul Fire & Marine Ins. Co. v. Vaughn, 779 F.2d 1003, 1010 (4th Cir.

1985) (quoting In re Flight Transp. Corp. Sec. Litig., 730 F.2d 1128, 1138 (8th Cir. 1984)).

Finally, “[i]t is well established that a bankruptcy court’s approval of a settlement … is within its

sound discretion.” Id.

        14.     Here, the proposed compromise and settlement is reasonable and in the best

interests of the Estate. The Settlement Agreement is the product of arm’s length negotiations.

The settlement also provides a mechanism for avoiding litigation with the Debtor with respect to

the Settled Claim, as well as result in the recovery of value for the Estate and its creditors.

        15.     The proposed compromise and settlement is in the best interests of the Estate

because it recovers the same amount that the Trustee could have expected to recover in a

successful adversary proceeding. Thus, the proposed settlement avoids an unnecessary and

costly litigation. (See Almy Decl. ¶ 8).

        16.     Having compared the benefits to creditors of entering into the Settlement

Agreement to the risks of proceeding with unnecessary litigation, the Trustee believes that it is in

the best interests of the Estate to enter into the Settlement Agreement. (See id. ¶ 9).

        17.     Notice of the Trustee’s intent to compromise the Settled Claim described herein

and in the Settlement Agreement has been sent to all creditors.

        18.     Based upon the foregoing, the Trustee hereby requests that the Court enter an

Order authorizing and approving the proposed compromise and settlement upon the terms and

conditions as set forth in the Settlement Agreement.



                                                  5
DCACTIVE-51143308.1
                      Case 19-15056    Doc 41     Filed 08/23/19    Page 6 of 7



        19.     Pursuant to Local Rule 9013-2, the Trustee states that no separate memorandum

will be filed and that she will rely solely upon this Motion.

        20.     Pursuant to Local Rule 9013-6, the Trustee states, in connection with Local

Bankruptcy Rule 7012-1(b), that she consents to the entry of final orders or judgments by the

Bankruptcy Judge.

        WHEREFORE, the Trustee respectfully requests that the Court enter an Order: (a)

approving this Motion; (b) approving the Settlement Agreement; (c) authorizing the Trustee to

enter into and take all steps necessary to consummate the Settlement Agreement; and

(d) granting such other and further relief as is just and proper.

Dated: August 23, 2019                                 Respectfully submitted,

                                                       /s/ Randall L. Hagen
                                                       Randall L. Hagen (Bar No. 08099)
                                                       Crowell & Moring LLP
                                                       1001 Pennsylvania Avenue, NW
                                                       Washington, D.C. 20004-2595
                                                       (202) 624-2712 (telephone)
                                                       (202) 628-5116 (facsimile)
                                                       Proposed Counsel for Chapter 7 Trustee

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 23, 2019, I reviewed the Court’s CM/ECF system
and it reports that an electronic copy of the foregoing Trustee’s Motion for Approval of
Compromise and Settlement, together with Exhibit A, Declaration and proposed Order, will be
served electronically by the Court’s CM/ECF system on the following:

                         Monique D. Almy malmytrustee@crowell.com;
                         cbest@crowell.com; malmy@ecf.axosfs.com

                         Gregory Alan Dorsey gdorsey@kellydorseylaw.com;
                         tdorsey@kellydorseylaw.com

                         L. Jeanette Rice riceesq@att.net; riceesq10@gmail.com;
                         jamierice22@yahoo.com; ricelr66670@notify.bestcase.com;
                         tonii.waddy@walshbecker.com



                                                  6
DCACTIVE-51143308.1
                      Case 19-15056    Doc 41    Filed 08/23/19      Page 7 of 7



       I HEREBY FURTHER CERTIFY that on August 23, 2019, a copy of the foregoing
Trustee’s Motion for Approval of Compromise and Settlement, together with Exhibit A,
Declaration and proposed Order, was served via U.S. First Class mail, postage prepaid, on:

                         Office of the U.S. Trustee
                         101 W. Lombard Street, Suite 2625
                         Baltimore, MD 21201

                         Jeffrey Douglas Rathell, Sr.
                         29432 Buckingham Drive
                         Cordova, MD 21625
                         Debtor

                                                        /s/ Randall L. Hagen
                                                        Randall L. Hagen




                                                 7
DCACTIVE-51143308.1
